AMENDMENT TO MASTER SUB-ACCOUNTING SERVICES AGREEMENT This Amendment to Master Sub-Accounting Services Agreement (“ Amendment ”) is made as of August 1, 2013, by and between Putnam Investment Management, LLC (the “ Administrator ”) and State Street Bank and Trust Company (the “ Sub-Accounting Agent ”). WHEREAS, the Administrator and the Sub-Accounting Agent entered into that certain Master Sub-Accounting Services Agreement dated as of January 1, 2007 (as amended, modified and supplemented from time to time, the “ Agreement ”); and WHEREAS, the Administrator and Sub-Accounting Agent desire to amend the Agreement as set forth herein. NOW THEREFORE, in consideration of the foregoing, the Administrator and the Sub-Accounting Agent hereby agree to amend the Agreement, pursuant to the terms thereof, as follows: 1. The first sentence of Section 6(a) of the Agreement is hereby deleted and replaced with the following: “This Agreement shall continue in full force and effect for an additional term commencing on the date hereof and ending December 31, 2020 (the “ Additional Term ”), and, after that, shall automatically renew for additional consecutive three (3) year terms, in each case unless either party gives one hundred eighty (180) days’ prior written notice to the other of its intent not to renew. During the Additional Term and thereafter: (i) either party may terminate this Agreement in the event of the other party’s material breach of a material provision of this Agreement that the other party has either (a) failed to cure or (b) failed to establish a remedial plan to cure that is reasonably acceptable, in either case within 60 days’ written notice of such breach, and (ii) the Administrator may terminate this Agreement with respect to any Fund or Portfolio(s) of a Fund in the event that the Fund or its Portfolio(s) are liquidated or merged into or consolidated with another person. Upon termination of this Agreement pursuant to this paragraph with respect to any Fund or Portfolio, upon receipt of a final bill from the Sub-Accounting Agent, the Administrator shall pay Sub-Accounting Agent all accrued and unpaid fees and expenses under this Agreement. For the avoidance of doubt, the Administrator reserves the right to close sleeves of the Portfolios and share classes of the Funds without penalty. Termination of this Agreement with respect to the coverage of any one particular Fund or Portfolio shall in no way affect the rights and duties under this Agreement with respect to any other Fund or Portfolio. The provisions of Sections 3 and 5 of this Agreement shall survive termination of this Agreement for any reason. Notwithstanding any term herein to the contrary, this Agreement may, at the sole option of the Sub-Accounting Agent, be terminated (in its entirety, with respect to any particular Fund, or with respect to its applicability to any particular Portfolio, as may be applicable) without prior notice by the Sub-Accounting Agent in the event of (i) any termination by a Fund of its custodial services agreement with State Street Bank and Trust Company (in each such case, in such agreement’s entirety, with respect to any particular Fund, or with respect to its applicability to any particular Portfolio, as may be applicable) or (ii) any termination of the Administration Agreement or the termination or resignation of the Administrator under the Administration Agreement (in each such case, in such agreement’s entirety, with respect to any particular Fund, or with respect to its applicability to any particular Portfolio, as may be applicable). 2. Sections 6(b), 6(c), 6(d), 6(e), and 6(f) of the Agreement are hereby deleted in their entirety. 3. Section 11.9 of the Agreement is hereby modified to update the Sub-Accounting Agent’s contact information as follows: “To the Sub-Accounting Agent: S TATE S TREET B ANK AND T RUST C OMPANY 1200 Crown Colony Drive Quincy, MA 02169 Attention: Michael E. Hagerty, Senior Vice President Telephone: 617-662-3630 Telecopy: 617-662-3690” 4. Appendix A to the Agreement is hereby deleted in its entirety and replaced with the attached Appendix A. 5. Except as expressly amended by this Amendment, the provisions of the Agreement shall remain in full force and effect. [ Signature page follows. ] 2 IN WITNESS WHEREOF , each of the parties hereto has caused this Amendment to be executed in its name and behalf by its duly authorized representative as of the date first written above. PUTNAM INVESTMENT MANAGEMENT, LLC By: /s/ Steven D. Krichmar Name: Steven D. Krichmar Title: Chief of Operations STATE STREET BANK AND TRUST COMPANY By: /s/ Michael F. Rogers Name: Michael F. Rogers Title: Executive Vice President 3 APPENDIX A TO M ASTER S UB -A CCOUNTING S ERVICES A GREEMENT Putnam Fund State Street FUND/PORTFOLIO # Fund # PUTNAM AMERICAN GOVERNMENT INCOME FUND 033 38MG PUTNAM ARIZONA TAX EXEMPT INCOME FUND 855 38RH PUTNAM ASSET ALLOCATION FUNDS on behalf of: Putnam Dynamic Asset Allocation Balanced Fund 259 38MY Putnam Dynamic Asset Allocation Conservative Fund 264 38MZ Putnam Dynamic Asset Allocation Growth Fund 250 38MX PUTNAM CALIFORNIA TAX EXEMPT INCOME FUND 027 38Q5 PUTNAM CONVERTIBLE SECURITIES FUND 008 38QG PUTNAM DIVERSIFIED INCOME TRUST 075 38MS PUTNAM EQUITY INCOME FUND 012 38QH PUTNAM EUROPE EQUITY FUND 057 38MH PUTNAM FUNDS TRUST on behalf of: Putnam Absolute Return 100 Fund EB3 38V5 Putnam Absolute Return 300 Fund EC3 38V6 Putnam Absolute Return 500 Fund DK6 38V7 Putnam Absolute Return 700 Fund ED8 38V8 Putnam Asia Pacific Equity Fund GC4 38CA Putnam Capital Spectrum Fund GA6 38VW Putnam Dynamic Asset Allocation Equity Fund FL7 38ZA Putnam Dynamic Risk Allocation Fund EC2 38BG Putnam Emerging Markets Equity Fund CT2 38P4 Putnam Emerging Markets Income Fund NE3 38AN Putnam Equity Spectrum Fund GA7 38VX Putnam Floating Rate Income Fund 29X 38PJ Putnam Global Consumer Fund EJ3 38VA Putnam Global Dividend Fund NE9 38AO Putnam Global Energy Fund EK2 38VB Putnam Global Financials Fund EK9 38VD Putnam Global Industrials Fund EL8 38VE Putnam Global Sector Fund GV5 38WA Putnam Global Technology Fund EM7 38VF Putnam Global Telecommunications Fund EN6 38VG Putnam Intermediate-Term Municipal Income Fund ND5 38AM Putnam International Value Fund 2CE 38ND Putnam Low Volatility Equity Fund NF7 38AP Putnam Money Market Liquidity Fund AD5 38UM Putnam Multi-Cap Core Fund HF8 38WG Putnam Retirement Income Fund Lifestyle 2 LF2 38BA Putnam Retirement Income Fund Lifestyle 3 7BF 38PL Putnam Fund State Street FUND/PORTFOLIO # Fund # Putnam Short Duration Income Fund LU7 38BE Putnam Short Term Investment Fund NB2 38AJ Putnam Short-Term Municipal Income Fund NC7 38AL Putnam Small Cap Growth Fund 2HF 38NI Putnam Strategic Volatility Equity Fund NG5 38AQ PUTNAM GLOBAL EQUITY FUND 005 38QE PUTNAM GLOBAL HEALTH CARE FUND 021 38QJ PUTNAM GLOBAL INCOME TRUST 041 38QL PUTNAM GLOBAL NATURAL RESOURCES FUND 018 38MD PUTNAM GLOBAL UTILITIES FUND 840 38Q1 PUTNAM HIGH INCOME SECURITIES FUND 061 38MJ PUTNAM HIGH YIELD ADVANTAGE FUND 060 38MI PUTNAM HIGH YIELD TRUST 014 38PD PUTNAM INCOME FUND 004 38QD PUTNAM INTERNATIONAL EQUITY FUND 841 38NX PUTNAM INVESTMENT FUNDS on behalf of: Putnam Capital Opportunities Fund 2II 38S9 Putnam Growth Opportunities Fund 2AP 38QR Putnam International Capital Opportunities Fund 2AZ 38PG Putnam International Growth Fund 539 38NV Putnam Multi-Cap Value Fund 2OV 38NO Putnam Research Fund 2AQ 38NB Putnam Small Cap Value Fund 2MF 38NL PUTNAM INVESTORS FUND 003 38QB PUTNAM MANAGED MUNICIPAL INCOME TRUST 052 38R1 PUTNAM MASSACHUSETTS TAX EXEMPT INCOME FUND 845 38RD PUTNAM MASTER INTERMEDIATE INCOME TRUST 074 38MR PUTNAM MICHIGAN TAX EXEMPT INCOME FUND 846 38RE PUTNAM MINNESOTA TAX EXEMPT INCOME FUND 847 38RF PUTNAM MONEY MARKET FUND 010 38Q2 PUTNAM MORTGAGE RECOVERY FUND MC3 38VU PUTNAM MULTI-CAP GROWTH FUND 852 38NY PUTNAM MUNICIPAL OPPORTUNITIES TRUST 582 38RB PUTNAM NEW JERSEY TAX EXEMPT INCOME FUND 019 38Q4 PUTNAM NEW YORK TAX EXEMPT INCOME FUND 030 38Q6 PUTNAM OHIO TAX EXEMPT INCOME FUND 848 38RG PUTNAM PENNSYLVANIA TAX EXEMPT INCOME FUND 047 38R0 PUTNAM PREMIER INCOME TRUST 073 38MQ PUTNAM RETIREMENT READY FUNDS on behalf of: Putnam RetirementReady 2055 Fund KT2 38KB Putnam RetirementReady 2050 Fund 7CR FFAM 5 Putnam Fund State Street FUND/PORTFOLIO # Fund # Putnam RetirementReady 2045 Fund 40M FFAD Putnam RetirementReady 2040 Fund 40F FFAB Putnam RetirementReady 2035 Fund 49Y FFAL Putnam RetirementReady 2030 Fund 49R FFAJ Putnam RetirementReady 2025 Fund 49K FFAI Putnam RetirementReady 2020 Fund 49D FFAH Putnam RetirementReady 2015 Fund 48W FFAG Putnam Retirement Income Funds Lifestyle 1 48P FFAF PUTNAM TAX EXEMPT INCOME FUND 011 38Q3 PUTNAM TAX EXEMPT MONEY MARKET FUND 062 38R4 PUTNAM TAX-FREE INCOME TRUST on behalf of: Putnam AMT-Free Municipal Fund 035 38Q7 Putnam Tax-Free High Yield Fund 036 38Q8 PUTNAM US GOVERNMENT INCOME TRUST 032 38MF PUTNAM VARIABLE TRUST on behalf of: Putnam VT Absolute 500 Return Fund LC3 38AD Putnam VT American Government Income Fund 2PX 38NP Putnam VT Capital Opportunities Fund 23K 38QO Putnam VT Diversified Income Fund 961 38PA Putnam VT Equity Income Fund 23N 38QP Putnam VT George Putnam Balanced Fund 2IS 38QV Putnam VT Global Asset Allocation Fund 070 38MO Putnam VT Global Equity Fund 016 38QI Putnam VT Global Health Care Fund 2IW 38QW Putnam VT Global Utilities Fund 152 38QN Putnam VT Growth and Income Fund 066 38ML Putnam VT Growth Opportunities Fund 2PU 38QY Putnam VT High Yield Fund 067 38MN Putnam VT Income Fund 068 38QM Putnam VT International Equity Fund 2DO 38NF Putnam VT International Growth Fund 2DP 38NG Putnam VT International Value Fund 2DN 38NE Putnam VT Investors Fund 2IO 38QU Putnam VT Money Market Fund 069 38RG Putnam VT Multi-Cap Growth Fund 098 38PF Putnam VT Multi-Cap Value Fund 23H 38MV Putnam VT Research Fund 2LA 28PH Putnam VT Small Cap Value Fund 2MJ 38NM Putnam VT Voyager Fund 065 38PE PUTNAM VOYAGER FUND 007 38MB 6 Putnam Fund State Street FUND/PORTFOLIO # Fund # THE GEORGE PUTNAM FUND OF BOSTON 001 38QA THE PUTNAM FUND FOR GROWTH AND INCOME 002 38MA 7
